DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Steven E. Warner on 7/27/2022.

The application has been amended as follows: 

CLAIMS
	Claims 12 and 13 have been amended as follows.

12. (Currently Amended) The image processing apparatus according to claim 1, wherein the at least one processor also serves as 

13. (Currently Amended) The image processing apparatus according to claim 12, wherein the at least one processor also serves as high-frequency component of the image data on the luminance value of a low-frequency component obtained by conversion by the conversion unit.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image processing apparatus, apparatus comprising:
at least one processor operatively coupled to a memory, serving as:
a display unit configured to cause a display device to display an image based on the image data such that a pixel of the image that has a luminance value of the image data that belongs to a region, in which a tone characteristic in the image data can be restored in a case when the luminance value conversion is performed, can be specified in the displayed image, in combination with other claim limitations.
Claims 2-13 are allowed as being dependent from claim 1.
Claim 14 is a method claim corresponds to apparatus claim 1; therefore, claim 14 is allowed for the same reasons given in claim 1.
Claim 15 is allowed for the same reasons given in claim 1.
Claims 16-20 are allowed as being dependent from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/27/2022